DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of Group I, claims 1-9 in the reply filed on November 28, 2022 is acknowledged.  Claims 10-15 have been withdrawn.  Claims 1-9 are currently pending and under examination.
	
	The present application is a continuation of U.S. Patent Application No. 16/734826, filed January 6, 2020, now U.S. Patent No. 11,193,158, which is a divisional application of U.S. Patent Application No. 15/472759, filed March 29, 2017, now U.S. Patent No. 10,557,162,
which is a continuation of U.S. Patent Application No. 13/600702, filed August 31, 2012, now U.S. Patent No. 9,631,221, which claims benefit of priority to U.S. Provisional Patent Application No. 61/649483, filed May 21, 2012, and U.S. Provisional Patent Application No.
61/530620, filed September 2, 2011.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the organic solvent is a solution is 100% organic solvent.”  This claim is indefinite, because it is unclear if the organic solvent is intended to be in a solution, or instead is present at 100%. 
Claim 6 recites “wherein the organic solvent is a solution is 30% organic solvent to about 70% organic solvent.”  This claim is likewise indefinite, because it is unclear if the organic solvent is intended to be in solution, and/or is intended to be present from 30% to about 70%. 
Claim 7 recites that the kit further comprises a fixative, where “the fixative is selected from the group consisting of an organic solvent and a fixative” (emphasis added).  This claim is indefinite, because it is unclear how the fixative is selected from a group that includes itself.
Claims 8 and 9 are included in this rejection, as these claims depend from above rejected claim 7, and fail to remedy the noted deficiency.  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durussel et al. (WO 2011/058131; Published May 19, 2011).  
	With regard to claims 1-4 and 6-8, Durussel et al. teach a method for preparing a blood culture sample for identification of microorganisms therein, and a kit for practicing the method (Abs.; p. 5, Line 24-26; p. 6, Line 21-24).  The method including a lysis solution to lyse red blood cells, which is a lysis buffer that lyses blood cells in a sample while leaving any present microorganism intact (p. 4, Line 17-30); 70% formic acid, which is a volatile acid solution; MALDI matrix; and 70% ethanol, which is an organic solvent in solution, and a fixative (p. 17, Line 11-17).  As Durussel et al. teach that reference to a method is a reference to all methods and also to the uses and kits, and vice versa, of the invention (p. 6, Line 21-24), and also expressly teaches the above noted components for use in the method, it would have been obvious to one of ordinary skill in the art to provide a kit with the components that are expressly taught by Durussel et al. for use in performing the method as taught. 
With regard to claim 5, as noted, Durussel et al. teach 70% ethanol, which is an organic solvent in solution, and a fixative (p. 17, Line 11-17).  While it is not specifically taught that the ethanol is 100% ethanol, it would have been obvious to one of ordinary skill in the art to adjust the concentration of the ethanol present, to result in a kit containing a desired concentration for the specific end use, including for the specific microorganism(s) to be detected.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of the ethanol in the kit, including to 100% ethanol, to result in a kit appropriate for the specific end use, including for the specific microorganism(s) to be detected.



Claims 1, 7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durussel et al. as applied to claims 1 and 7 above, and further in view of Agar et al. (US 2009/0325222; Published 2009).
The teachings of Durussel et al. as applied to claims 1 and 7 have been set forth above.  While Durussel et al. teach ethanol, which is a fixative, formaldehyde is not specifically taught.
Agar et al. teach preparation of samples for MALDI MS imaging, where commonly utilized fixatives include aldehydes, including formaldehyde, and alcohols, including ethanol (Abs.; Para. 23).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Durussel et al. and Agar et al., because both teach components used for sample preparation for MALDI MS, where both teach the use of ethanol.  The use of formaldehyde as a fixative for a sample for MALDI MS analysis is known in the art as taught by Agar et al.  The inclusion of formaldehyde in the kit of Durussel et al. amounts to the simple substitution of one known fixative for another, and would have been expected to predictably and successfully provide a fixative for the kit of Durussel et al.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Durussel et al. and Agar et al., wherein the fixative is formaldehyde (Claim 9). 

Conclusion

No claims are allowable.

Art of Record:

Gregan et al., Tandem affinity purification of functional TAP-tagged proteins from human cells, Nat Protoc., (2007), 2(5): 1145-1151 (reagent list for identification of a target protein including lysis buffer, volatile acid, and matrix).

Stevenson et al., Rapid Identification of Bacteria in Positive Blood Culture Broths by Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry, Journal of Clinical Microbiology, Vol. 48, No. 2, (Feb. 2010), p. 444-447 (identification of a microorganism in a positive blood culture by MALDII-TOF MS using an RBC lysis solution, 70% formic acid, ethanol, and a matrix).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653